Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 1 of 48 PageID #: 1768



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

              Plaintiff,

  v.                                       Criminal Action No. 1:16CR31
                                                 (Judge Keeley)


  ERIC SCOTT BARKER, a/k/a
  “SKATEBOARD” and “SKATE,”


              Defendant.

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

        Pending are eleven 1 motions filed in the captioned criminal

  case by the pro se defendant, Eric Scott Barker (“Barker”), which

  in sum, seek to correct his sentence, the presentence report

  (“PSR”), and the final forfeiture order. He also objects to the


  1   These motions include Defendant’s Motion for Correction of
  Sentence (Dkt. No. 265), Motion for Ruling on the Pleadings for
  the Objection and Correction of the Forfeiture Order (Dkt. No.
  278), Motion to Strike and Reissue Final Forfeiture Order (Dkt.
  No. 292), Motion to Correct Presentence Report Pursuant to Fed. R.
  Crim. P. 36 (Dkt. No. 294), Motion for Evidentiary Hearing in
  Support of Motion for Correction of the Record (Dkt. No. 295),
  Second Motion to Amend or Correct Record (Dkt. No. 301), Motion
  for Prompt Order Directing Immediate Release of Seized Assets (Dkt.
  No. 302), Ex Parte Motion for Appointment of Counsel (Dkt. No.
  305), Motion for Correction of Clerical Error in Judgment (Dkt.
  No. 312), Motion to Obtain Copy of Search Warrant and Affidavit
  (Dkt. No. 345), and Motion to Recuse and/or Disqualify Honorable
  Judge Keeley Pursuant to 28 U.S.C. §§ 144, 455 (Dkt. No. 355).
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 2 of 48 PageID #: 1769
  USA V. BARKER                                                         1:16CR31

                            MEMORANDUM OPINION AND
                  ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

  preliminary and final forfeiture orders entered in this case, (Dkt.

  Nos. 266, 282), 2 and requests a copy of the search warrant and

  affidavit in Case No. 1:16MJ137 (Dkt. No. 345). Barker also seeks

  to disqualify this Court from presiding over his case (Dkt. No.

  355).

          For the reasons that follow, the Court GRANTS IN PART Barker’s

  motion to correct the PSR so that it may accurately reflect his

  conviction in Criminal Action No. 1:04CR86-2, but DENIES Barker’s

  request to remove the career offender designation from his PSR

  (Dkt.     No.   294).   Additionally,       the   Court   OVERRULES   Barker’s

  objections to the forfeiture orders in this case, (Dkt. Nos. 266,

  282), and DENIES the remaining pending motions (Dkt. Nos. 265,

  278, 292, 295, 301, 302, 305, 312, 345, 355).

                                I.    BACKGROUND

          Barker is a criminal with a lengthy and litigious history

  before this Court. Because several of Barker’s motions concern his

  criminal history prior to the instant case, the Court recounts his

  previous cases below.

  A.      Criminal Action No. 1:04CR68
          On September 16, 2004, this Court accepted a transfer of

  jurisdiction from the Southern District of West Virginia for


  2  Unless otherwise indicated, all docket entry citations refer to
  Criminal Action No. 1:16CR31.
                                          2
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 3 of 48 PageID #: 1770
  USA V. BARKER                                                               1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

  Barker’s supervised release (Criminal Action No. 1:04cr68, Dkt.

  No.   1).   Barker    was   supervised       pursuant    to    a    conviction    for

  conspiracy to distribute heroin, in violation of 21 U.S.C. § 846.

  Id. His supervision commenced on May 7, 2004 (Id., Dkt. No. 2).

        On September 24, 2004, Magistrate Judge John S. Kaull approved

  the filing of a 12C petition based on the following conduct:

        •     Barker’s arrest on September 23, 2004, for Domestic

              Battery;

        •     The discovery of two bags of marijuana, a variety of

              pills, drug paraphernalia including a marijuana pipe,

              hypodermic      needles,    and     a   cooking    spoon,      and   crack

              cocaine    during    a     search       incident   to    the    domestic

              disturbance;

        •     Barker’s failure to submit a written monthly report for

              the month of August 2004; and

        •     Barker’s failure to report two traffic stops made by the

              Bridgeport Police Department.

  Id. In the 12C, the United States Probation Officer also noted

  that a firearm, reportedly owned by Barker and a friend, had been

  discharged during the domestic disturbance. Id.

        On April 25, 2005, the Court approved the filing of an amended

  12C petition (Id., Dkt. No. 14), which recounted Barker’s guilty


                                           3
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 4 of 48 PageID #: 1771
  USA V. BARKER                                                        1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

  plea   to   “Aiding   and   Abetting       in   Possession   with   Intent   to

  Distribute Five (5) Grams or More of Cocaine Base and Less than

  500 Grams of Cocaine” in Criminal Action No. 1:04CR86. Id. After

  Barker admitted to violating this condition of his supervision,

  the Court sentenced him to eighteen months of imprisonment, to run

  consecutively to his sentence of seventy (70) months imposed in

  Criminal Action No. 1:04CR86, with no supervision to follow (Id.,

  Dkt. No. 15).

         On November 8, 2006, Barker filed a § 2255 petition to request

  that his revocation sentence be run concurrently with his sentence

  in Criminal Action No. 1:04CR86 (Id., Dkt. No. 17). And on November

  29, 2006, Barker moved to amend his § 2255 petition to add a claim

  for ineffective assistance of counsel based on his attorney’s

  failure to file an appeal as requested (Id., Dkt. No. 19). On

  December 8, 2006, the magistrate judge granted Barker’s motion to

  amend (Id., Dkt. No. 20).

         Thereafter, on December 11, 2006, Barker again moved to amend

  his § 2255 petition to claim that his cause of action was subject

  to equitable tolling (Id., Dkt. No. 22). On December 14, 2006, the

  magistrate judge granted Barker’s motion to amend and ordered the

  Government to answer his § 2255 petition (Id., Dkt. Nos. 23, 24).

  Although the magistrate judge set an evidentiary hearing, the

  Government later moved the Court to grant the § 2255 petition, to

                                         4
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 5 of 48 PageID #: 1772
  USA V. BARKER                                                             1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

  cancel the hearing, and to schedule a resentencing hearing (Id.,

  Dkt. Nos. 44, 45). The Court then granted Barker’s amended § 2255

  petition, in part, and ordered that he be resentenced in order to

  provide him an opportunity to appeal to the Fourth Circuit (Id.,

  Dkt. No. 48). Ultimately, the Court declined to run Barker’s

  sentences concurrently, and denied his § 2255 petition to the

  extent it sought such relief. Id.

        On July 28, 2008, the Court amended its judgment and sentenced

  Barker to sixty (60) months of imprisonment in 1:04CR86, and a

  consecutive sentence of eighteen months on his supervised release

  revocation (Id., Dkt. No. 51). Two days later, on July 30, 2008,

  Barker appealed (Id., Dkt. No. 52). On April 20, 2009, the United

  States Court of Appeals for the Fourth Circuit affirmed the Court’s

  judgment (Id., Dkt. No. 56).

        Thereafter, on July 28, 2009, Barker filed another § 2255

  petition     challenging   the    Court’s      imposition    of    an    18-month,

  consecutive    revocation     sentence     (Id.,   Dkt.     Nos.   59,    60).   On

  February 10, 2010, the magistrate judge recommended that the Court

  deny Barker’s § 2255 petition as procedurally barred (Id., Dkt.

  No.   69).    On   February      25,   2010,    Barker      objected     to   this

  recommendation and later, on August 12, 2010, moved for judgment

  on the pleadings regarding his objections (Id., Dkt. Nos. 72, 76).

  On October 7, 2010, the Court adopted the magistrate judge’s

                                         5
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 6 of 48 PageID #: 1773
  USA V. BARKER                                                                1:16CR31

                             MEMORANDUM OPINION AND
                   ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

  recommendation and denied Barker’s § 2255 petition with prejudice

  (Id., Dkt. No. 78).

  B.    Criminal Action No. 1:04CR86

        On    November      4,   2004,   a    grand      jury   indicted     Barker    for

  conspiracy to distribute five (5) grams or more of a mixture or

  substance containing cocaine base and less than five hundred (500)

  grams of a mixture or substance containing cocaine, in violation

  of 21 U.S.C. §§ 841(b)(1)(B)(iii), 841(b)(1)(C), and 846; aiding

  and abetting in possession with intent to distribute 5 grams or

  more of cocaine base and less than 500 grams of cocaine, in

  violation of §§ 841(a)(1), 841(b)(1)(B)(iii), 841(b)(1)(C), and 18

  U.S.C.     §2;   aiding    and   abetting        in    possession   with    intent    to

  distribute less than five (5) grams of cocaine base, in violation

  of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 18 U.S.C. § 2.

  (Criminal Action No. 1:04CR86, Dkt. No. 12).

        On January 14, 2005, Barker pleaded guilty to aiding and

  abetting another individual in possession with the intent to

  distribute five (5) grams or more of cocaine base, and less than

  five hundred (500) grams of a mixture and substance containing

  cocaine, in violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(B)(iii),

  841(b)(1)(C), and 18 U.S.C. § 2 (Id., Dkt. No. 30). On April 27,

  2005,      the   Court    sentenced        him    to    seventy     (70)   months    of



                                              6
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 7 of 48 PageID #: 1774
  USA V. BARKER                                                         1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

  imprisonment with credit for time served since November 18, 2004,

  followed by four years of supervised release (Id., Dkt. No. 42).

  The Court’s judgment also included a forfeiture of $3,109.00. Id.

  at 6.

        Based    on   a   retroactive   amendment    to    the   United    States

  Sentencing Guidelines, 18 U.S.C. § 3582(c)(2), on July 28, 2008,

  the Court reduced Barker’s term of imprisonment to sixty (60)

  months, with credit for time served since November 18, 2004 (Id.,

  Dkt. No. 69). It did not reduce the forfeiture amount or Barker’s

  term of supervised release, however. Id.

        Barker    commenced   his   first   term    of    supervision     on   this

  sentence on November 4, 2010 (Id., Dkt. No. 78). Approximately two

  months later, he provided his United States Probation Officer with

  a urine specimen that tested presumptively positive for opiates.

  Id. Although the sample later tested negative, Barker admitted to

  using hydrocodone. Id.

        On May 20, 2011, the Court approved the filing of a 12C

  petition by the United States Probation Officer based on Barker’s

  prohibited contact with several inmates at USP Marion, in which he

  allegedly ferried information between institutions and assisted

  inmates in moving funds (Id., Dkt. No. 80). On June 20, 2011, the

  Probation Officer filed an amended 12C petition based on Barker’s

  telephone conversations with two inmates at USP Marion (Id., Dkt.

                                        7
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 8 of 48 PageID #: 1775
  USA V. BARKER                                                       1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

  No. 92). Following a hearing on June 21, 2011, the Court revoked

  Barker’s supervised release and sentenced him to a term of 18

  months of imprisonment, with credit for time served from May 31,

  2011, to be followed by 30 months of supervised release (Id., Dkt.

  No. 94).

        On June 29, 2011, Barker appealed his revocation sentence

  (Id., Dkt. No. 96). And on November 14, 2011, he moved, pro se, to

  modify his sentence, pursuant to 18 U.S.C. § 3582(c)(2) and/or §

  3583(3) (Id., Dkt. No. 103). The Court denied Barker’s motion on

  November 16, 2011 (Id., Dkt. No. 105). On April 25, 2012, the

  United States Court of Appeals for the Fourth Circuit affirmed

  Barker’s revocation sentence (Id., Dkt. No. 110).

        On   November   29,   2012,   Barker   began   his   second   term   of

  supervision in Criminal Action No. 1:04CR86 (Id., Dkt. No. 114).

  Later, on February 8, 2013, the Probation Officer filed a 12C

  petition seeking a warrant for Barker’s arrest because:

        •     Barker had submitted a urine specimen on January 28,

              2013, that was presumptively positive for opiates and

              cocaine. Barker also admitted to using heroin.

        •     Family members at Barker’s approved residence advised

              his probation officer that he had not returned to the

              residence and that they were unaware of his whereabouts.


                                        8
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 9 of 48 PageID #: 1776
  USA V. BARKER                                                                1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

         •    Barker had failed to report for drug testing on February

              1, 2013 and had not submitted a written report for

              January 2013.

  Id. On February 12, 2013, the Probation Officer filed an amended

  12C    petition    based    on    Barker’s     arrest    at    a    residence   where

  significant     amounts     of    drug    paraphernalia,       illegal   controlled

  substances (including synthetic marijuana and suspected heroin),

  and approximately $1,500 in cash were found (Id., Dkt. No. 123).

  At the time of his arrest, two convicted felons were also present

  with Barker inside the residence. Id.

         Based on the multiple indictments pending against Barker, the

  Court held both the initial and the amended 12C petitions in

  abeyance on       March    12,   2013     (Id.,   Dkt.   No.    130).    Ultimately,

  following a hearing on October 22, 2013, the Court revoked Barker’s

  supervision and sentenced him to eighteen months of imprisonment,

  with   credit     for   time     served    from   February     8,    2013,   with   no

  supervision to follow (Id., Dkt. No. 132).

  C.     Criminal Action No. 1:13CR18

         On March 5, 2013, a grand jury indicted Barker for conspiracy

  to possess with intent to distribute heroin, in violation of 21

  U.S.C. §§ 841(b)(1)(C) and 846; aiding and abetting possession

  with intent to distribute heroin, in violation of 21 U.S.C. §§



                                             9
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 10 of 48 PageID #: 1777
   USA V. BARKER                                                           1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   841(a)(1),      841(b)(1)(C),   18   U.S.C.    §   2;   aiding    and   abetting

   maintaining drug-involved premises, in violation of 21 U.S.C. §

   856(a)(2) and 18 U.S.C. § 2 (Criminal Action No. 1:13CR18, Dkt.

   No. 1). On April 4, 2013 and April 10, 2013, Barker filed motions

   to suppress the evidence seized as a result of a search conducted

   on February 3, 2013 (Id., Dkt. Nos. 14, 20).

         On April 16, 2013, the magistrate judge heard argument on

   Barker’s motions and, on May 13, 2013, recommended that the Court

   deny the motions (Id., Dkt. Nos. 22, 34). On June 10, 2013, Barker

   objected   to    the   magistrate    judge’s   report    and     recommendation

   (“R&R”) (Id., Dkt. No. 44). On June 26, 2013, the Court adopted

   the R&R and denied Barker’s motions to suppress (Id., Dkt. No.

   47). Although he was represented by a Federal Public Defender, on

   July 8, 2013, Barker filed a pro se motion to reconsider this

   denial (Id., Dkt. No. 51). Nevertheless, on the same day, he

   pleaded guilty to aiding and abetting in unlawfully, knowingly,

   and intentionally possessing with the intent to deliver a quantity

   of a mixture of a substance containing a detectable amount of

   heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and

   18 U.S.C. § 2 (Id., Dkt. No. 55). As part of his plea agreement,

   Barker and the Government stipulated and agreed that he qualified

   as a career offender. Id. at 3. His appellate and collateral attack



                                         10
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 11 of 48 PageID #: 1778
   USA V. BARKER                                                          1:16CR31

                              MEMORANDUM OPINION AND
                    ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   rights, although limited, permitted him to challenge the denial of

   his motion to suppress. Id. at 4-5.

         The    next    day,   July   9,   2013,    a   grand   jury    returned   a

   superseding indictment against Barker for conspiracy to possess

   with intent to distribute heroin, in violation of 21 U.S.C. §§

   841(b)(1)(C) and 846; possession with intent to distribute heroin

   – aiding and abetting, in violation of 21 U.S.C. §§ 841(a)(1),

   841(b)(1)(C), and 18 U.S.C. § 2; and maintaining a drug-involved

   premises – aiding and abetting, in violation of 21 U.S.C. §

   856(a)(2) and 18 U.S.C. § 2 (Id., Dkt. No. 60). Consequently, on

   July 24, 2013, the Court ordered the parties to file an addendum

   to the plea agreement, explicitly establishing the conditional

   nature      of   Barker’s   earlier     plea    by   demonstrating    that   the

   requirements of Fed. R. Crim. P. 11(a)(2), and United States v.

   Bundy, 392 F.3d 641, 644-45 (4th Cir. 2004), had been met (Id.,

   Dkt. 74). On July 29, 2013, the parties filed an addendum pursuant

   to Bundy (Id., Dkt. No. 77). Then, on October 7, 2013, Barker filed

   a sentencing memorandum, seeking a variance from the application

   of the career offender guideline to his sentence on the basis that

   he was a low-level drug dealer who suffered from addiction (Id.,

   Dkt. No. 92).

         On October 22, 2013, the Court sentenced Barker to 151 months

   of imprisonment, to run consecutively to the term of imprisonment

                                           11
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 12 of 48 PageID #: 1779
   USA V. BARKER                                                       1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   imposed previously, followed by a three-year term of supervised

   release (Id., Dkt. No. 104). The next day, Barker appealed to the

   Fourth Circuit (Id., Dkt. No. 112).

         On January 13, 2015, the Fourth Circuit vacated the Court’s

   judgment and remanded the case with directions to consider whether,

   pursuant    to    the   “independent   source”   doctrine,   the    officers

   performing the search that had led to Barker’s arrest would have

   sought a warrant even if they had not conducted an unlawful search

   (Id., Dkt. No. 136 at 4). On April 24, 2015, the Court held a

   status conference and set Barker’s conditions of pre-trial release

   (Id., Dkt. No. 146). But, on May 8, 2015, the United States filed

   a motion seeking dismissal of the superseding indictment based on

   the unavailability of drug evidence, which the Court granted on

   May 11, 2015 (Id., Dkt. Nos. 157, 158).

   D.    Criminal Action No. 1:16CR31

         1.    Original Indictment

         On May 3, 2016, a grand jury indicted Barker for conspiracy

   to distribute and possess with intent to distribute MAM2201, in

   violation    of    21   U.S.C.   §§    841(a)(1),   (b)(1)(C),     and   846;

   maintaining a drug-involved premises, in violation of 21 U.S.C. §

   856(a)(1); and nine counts of distribution of the controlled

   substance analogue MAM2201, in violation of 21 U.S.C. §§ 841(a)(1),



                                          12
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 13 of 48 PageID #: 1780
   USA V. BARKER                                                                1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   841(b)(1)(C), and 18 U.S.C. § 2(a) (Dkt. No. 1). The indictment

   also contained the following forfeiture allegation:

                [P]ursuant to [21 U.S.C. § 853], upon
                obtaining a conviction with respect to a
                MAM2201 distribution offense charged in the
                Indictment, it is the intention of the United
                States to seek at sentencing the forfeiture of
                any property of any kind which constitutes or
                is derived from proceeds traceable to a
                violation of 21 U.S.C. §§ 841(a)(1), 846, or
                856(a)(1), including $22,408 in U.S. Currency
                seized from the defendants’ residence on or
                about March 22, 2016, real property located at
                466 Alpha Hill Road in Mount Clare, Harrison
                County, West Virginia, and a money judgment of
                at least $150,000.

                Pursuant to [28 U.S.C. § 2461(c)], the
                government will seek forfeiture of substitute
                property up to the value of property subject
                to direct forfeiture that is not available for
                forfeiture on account of any act or omission
                contemplated by [21 U.S.C. § 853(p)(1)].

   Id. On May 5, 2016, Barker and a co-defendant, Megan Eileen

   Dunigan, were arrested in Holiday, Florida (Dkt. No. 13).

          On   November       30,    2016,    the    magistrate     judge    entered    a

   protective order permitting the United States and its agents to

   take     custody      of      a     white        2007     Mercedes      sedan,     VIN#

   WDBUF56X37B035601,          bearing       Florida       registration     GHIM82    and

   registered to Eric Scott Barker, 5860 Mariposa Dr., Holiday, FL

   34690 (Dkt. No. 138). Pursuant to 21 U.S.C. § 853(a)(2), the

   magistrate    judge    found       probable       cause   that   this    vehicle    was

   forfeitable as facilitating property and was an asset traceable to

                                               13
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 14 of 48 PageID #: 1781
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   criminal proceeds. Id. Specifically, the Mercedes was used to

   deliver a package of fentanyl during a controlled delivery on

   November 13, 2016 (Dkt. No. 137).

         2.    Factual History 3

         In mid-September 2016, the United States Attorney’s office

   was informed that two inmates at the North Central Regional Jail

   had overdosed (Dkt. No. 221 at 2). One of these inmates, who was

   Barker’s cellmate, had overdosed twice. Id. at 2-3. When medical

   personnel responded to the cellmate’s overdose, he did not have a

   pulse and needed to be revived with Narcan. Id. at 3. The cellmate

   later advised that he had overdosed twice on “fentanyl” provided

   by Barker, and that Barker was obtaining drugs on a regular basis

   through what appeared to be legal mail. Id.

         On September 14, 2016, correctional officers identified a

   suspicious package addressed to Barker with a return address for

   a local attorney. Id. This letter contained a small piece of paper

   affixed to the back of one of the middle pages inside the envelope

   to form a packet. Id. A powdery substance, later identified by the

   West Virginia State Police laboratory as para-fluorofentanyl, was

   found inside this packet. Id. Other inmates at North Central


   3  These facts are taken from the Government’s version of the
   offense conduct as described in Barker’s modified presentence
   report (Dkt. No. 221). Barker did not object to the Government’s
   version of his offense conduct at sentencing.
                                        14
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 15 of 48 PageID #: 1782
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   Regional Jail confirmed that Barker was selling “fentanyl” and

   “K2” in the jail, and that his father, Randall Barker, was sending

   the drugs to him. Id. According to the offense conduct provided by

   the United States, “[j]ail communications further suggest[ed] that

   Eric and Randall Barker continued to operate a drug distribution

   business while Eric was incarcerated.” Id. at 3. Investigators

   then completed a controlled delivery of a second package from

   Randall Barker, which also consisted of court-related documents

   with a small, concealed packet containing para-fluorofentanyl. Id.

         In addition to fentanyl, Eric Barker also was extensively

   distributing    the   synthetic   cannabinoid     MAM2201,   a   controlled

   substance analogue, in the regional jail. Id. He conspired with

   his co-defendants, Randall Barker and Megan Dunigan, to distribute

   MAM2201, an analogue of JWH-122 and AM-2201, to prison inmates

   across the country. Id. Jail officials at the Central Regional

   Jail in West Virginia discovered the conspiracy after intercepting

   inmate correspondence that later was confirmed to contain MAM2201-

   infused paper. Id.

         Barker discussed his “prisoner service” business on numerous

   recorded jail calls made from Central Regional Jail. Id. at 4. He

   used these calls to direct his co-defendants to mail items to third

   parties and discussed wire transfers and price negotiations. Id.

   Between April 13, 2014, and March 11, 2016, Barker and his co-

                                        15
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 16 of 48 PageID #: 1783
   USA V. BARKER                                                          1:16CR31

                            MEMORANDUM OPINION AND
                  ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   defendants received at least $170,000 in wire transfers from

   individuals across the country and sent more than $60,000 to

   Chinese companies to pay for synthetic drugs. Id.

         After     Barker’s     release    from    custody,      law   enforcement

   conducted examinations of the trash at the residence where he was

   staying, which revealed the following: (1) a notepad bearing

   federal    inmate   names,    their    BOP   numbers,   and    various   dollar

   amounts; (2) discarded letters from inmates referencing money paid

   for “legal work,” “legal briefs,” or “pictures”; (3) a shipping

   label from China addressed to Megan Dunigan; (4) empty spray

   bottles with white residue; (5) an empty gallon can of acetone;

   and (6) empty reams of printer paper. Id. Pursuant to a search

   warrant    officers   executed    on    March   22,   2016,    they   recovered

   materials and paraphernalia to produce drug-laced correspondence,

   including spray bottles, a funnel, printer paper, ink cartridges,

   acetone, envelopes, postal labels, scales, printers, ledgers, and

   bags of white powdery substances believed to be MAM2201. Id.

   Officers also seized more than $20,000 in cash. Id.

         3.      Superseding Indictment

         On January 4, 2017, a grand jury returned a superseding

   indictment against Barker for conspiracy to distribute and possess

   with intent to distribute MAM2201 and buprenorphine, in violation

   of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 841(b)(1)(E)(i), and 846;

                                          16
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 17 of 48 PageID #: 1784
   USA V. BARKER                                                                   1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   maintaining a drug involved premises, in violation of 21 U.S.C. §

   856(a)(1);    twelve       counts    of     distribution        of     the    controlled

   substance analogue MAM2201, in violation of 21 U.S.C. §§ 841(a)(1)

   and (b)(1)(C) and 18 U.S.C. § 2(a); conspiracy to distribute para-

   fluorofentanyl, in violation of 21 U.S.C. § 846; distribution of

   para-fluorofentanyl, in violation of 21 U.S.C § 841(a)(1) and

   841(b)(1)(C); attempted possession with intent to distribute para-

   fluorofentanyl,       in     violation       of    21        U.S.C.    §§     841(a)(1),

   841(b)(1)(C), and 846; attempted possession of a prohibited object

   – para-fluorofentanyl, in violation of 18 U.S.C. §§ 1791(a)(2) and

   (b)(1) (Dkt. No. 151). The superseding indictment contained the

   same forfeiture allegation as the original indictment. Id. at 13.

         Ultimately, pursuant to a binding plea agreement, Barker

   pleaded guilty to attempted possession with intent to distribute

   para-fluorofentanyl,         in   violation       of    21    U.S.C.    §§    841(a)(1),

   841(b)(1)(C), and 846, on June 30, 2017 (Dkt. No. 204). As part of

   that binding agreement, he and the Government agreed that, under

   Federal Rule of Criminal Procedure 11(c)(1)(C), the appropriate

   sentence was a term of imprisonment of 120 months (Dkt. No. 205 at

   2).   The    plea    agreement       also      memorialized       the       Government’s

   agreement    to     extend    plea    offers      proposing       36-month       binding

   sentences to his co-defendants. Id.



                                             17
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 18 of 48 PageID #: 1785
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

         In addition, Barker also agreed to

               waive all interest in any forfeitable asset in
               any administrative or judicial forfeiture
               proceeding,   whether    criminal   or   civil,
               state[,] or federal. [Barker] agree[d] to
               consent to the entry of orders of forfeiture
               for such property and waives the requirements
               of Federal Rules of Criminal Procedure 32.3
               and 43(a) regarding notice of the forfeiture
               in the charging instrument, announcement of
               the    forfeiture     at     sentencing,    and
               incorporation of the forfeiture in the
               judgment.

   Id. at 3. And he specifically agreed to the following forfeiture-

   related stipulations:

               (1) a     forfeiture    money   judgment    of
               approximately $173,000 should be imposed; (2)
               the   2007   Mercedes   sedan   with   Florida
               registration GHIM82, VIN # WDBUF56X37B035601,
               is subject to forfeiture, and the defendant
               waives any right, claim, or title to that
               vehicle; (3) $22,408 in U.S. Currency seized
               within the residence at 466 Alpha Hill Road,
               Mount Clare, West Virginia, on March 22, 2016,
               is subject to forfeiture, and the defendant
               waives any right, claim, or title to those
               funds[;] and (4) the funds held in the
               defendant’s   North   Central  Regional   Jail
               commissary account (totaling approximately
               $2,555) are subject to forfeiture, and the
               defendant waives any right, claim, or title to
               those funds.

   Id.

         In exchange for the concessions made by the United States in

   the binding plea agreement, Barker waived his rights to appeal any

   order, conviction, sentence, or the manner in which the sentence


                                        18
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 19 of 48 PageID #: 1786
   USA V. BARKER                                                              1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   was determined on any ground whatsoever, and to challenge the

   conviction or sentence or the manner in which it was determined in

   any post-conviction proceeding, including any proceeding under

   28 U.S.C. § 2255. Id. at 4. However, he retained his right to

   perfect   any      legal    remedies    on   appeal     or    collateral    attack

   concerning      claims     of    ineffective   assistance        of   counsel    or

   prosecutorial misconduct. Id.

         During the plea hearing, Corporal John Wayne Smith of the

   West Virginia State Police testified about the factual basis for

   Barker’s plea (Dkt. No. 328 at 35-38). Corporal Smith testified

   that he had investigated the importation of para-fluorofentanyl

   into the North Central Regional Jail, and determined that it was

   being introduced through mail addressed to Barker that was falsely

   identified    as    legal       correspondence.   Id.        Barker   agreed    that

   Corporal Smith’s testimony was accurate, and confirmed that he had

   smuggled the para-fluorofentanyl into the regional jail with the

   intent to distribute it. Id. at 38:21-39:13.

         After the United States Probation Officer prepared a PSR, 4

   Barker, despite being represented by counsel, noted three pro se

   objections concerning his criminal history category, his career



   4  The United States Probation Officer used the 2016 version of
   the United States Sentencing Guidelines, which the Court also uses
   in its review of Barker’s arguments.
                                           19
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 20 of 48 PageID #: 1787
   USA V. BARKER                                                        1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   offender designation, and his belief that he was not serving a

   sentence of supervision at the time he distributed these controlled

   substances (Dkt. No. 221 at 16-17). The United States Probation

   Officer rejected these objections and explained her reasoning for

   doing so. Id. at 13-15. Neither the Government nor Barker’s counsel

   objected to the PSR at sentencing (Dkt. No. 331 at 17-21).

         On August 21, 2017, the Court accepted Barker’s binding plea

   agreement and sentenced him according to its terms to a period of

   incarceration of 120 months, with three years of supervised release

   to follow (Dkt. No. 222). It also imposed a mandatory $100 special

   assessment and adopted, by reference, the Preliminary Order of

   Forfeiture (Dkt. No. 219). But it reduced the total money judgment

   in the case to $148,037.00, in order to account for funds already

   seized by the United States (Dkt. No. 222 at 7).

         On   August   1,   2018,   the   Court   entered   a   Final   Order   of

   Forfeiture that included the following property:

         •     One 2007 Mercedes sedan with Florida registration GH1M82

               [CATS ID: 17-USP-002433];

         •     $22,408.00 in U.S. currency seized on March 22, 2016

               [CATS ID: 16-USP-002771]; and




                                          20
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 21 of 48 PageID #: 1788
   USA V. BARKER                                                                     1:16CR31

                              MEMORANDUM OPINION AND
                    ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

         •         Funds held in the defendant’s North Central Regional

                   Jail commissary account (totaling approximately $2,555)

                   [CATS ID: 17-USP-002434].

   (Dkt.     No.    252).     Eight    months       later,     on    April   1,     2019,   the

   Government moved to amend the Preliminary Order of Forfeiture to

   add $317.05 in a Bureau of Prisons Trust Fund Account in Barker’s

   name, to be applied towards partial satisfaction of the money

   judgment (Dkt. No. 263). On April 5, 2019, the Court granted the

   motion (Dkt. No. 264).

         Thereafter, on April 29, 2019, Barker moved to strike the

   Final Order of Forfeiture (Dkt. No. 252), on the basis that the

   Government’s          forfeiture        was   predicated     on    having       obtained   a

   conviction       of    a   MAM2201       distribution       offense,      which    had   not

   happened (Dkt. No. 265). He also objected to the Government’s

   motion to amend the Preliminary Order of Forfeiture and filed a

   supplemental       brief        (Dkt.    Nos.    266,   268).     Next,    he    moved   for

   judgment on the pleadings based on his objections and motion to

   correct (Dkt. No. 278). On September 30, 2019, the Court ordered

   the Government to respond to Barker’s motion (Dkt. No. 279). On

   October 10, 2019, the Government filed its response, to which

   Barker     objected        on    October      25,    2019   (Dkt.    Nos.       281,   282).

         Thereafter, on February 21, 2020, Barker moved to strike and



                                                   21
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 22 of 48 PageID #: 1789
   USA V. BARKER                                                                1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   reissue the Final and Preliminary Orders of Forfeiture (Dkt. No.

   292). Following that, on February 28, 2020, pursuant to Rule 36 of

   the Federal Rules of Criminal Procedure, he moved to correct his

   PSR (Dkt.    No.     294).   And   on   March    6,   2020,   he     moved    for   an

   evidentiary hearing to support his motion to correct pursuant to

   Rule 36, which he supplemented on April 30, 2020 (Dkt. Nos. 295,

   297).

         On May 5, 2020, Barker filed a second motion to correct the

   record pursuant to Rule 36 and, on May 26, 2020, asked the Court

   to appoint the Federal Public Defender’s Office to represent him

   on   this   motion    (Dkt.   Nos.      301,    305).   He    also    submitted     a

   supplemental brief with attached “documentary evidence” in support

   of his Rule 36 motion to correct a portion of the PSR (Dkt. No.

   304). 5 Thereafter, on May 14, 2020, he moved for a prompt order

   directing the Government to immediately release any seized assets

   and, on June 11, 2020, moved to correct his Judgment and Commitment

   Order (“J&C”) under Rule 36 (Dkt. Nos. 302, 312). Finally, on March

   1, 2021, Barker sought a copy of the search warrant and affidavit

   in Case No. 1:16MJ137 (Dkt. No. 345).




   5
    Barker then filed new evidence and a supplemental citation to
   authority regarding his Rule 36 motion on April 19, 2021, and May
   10, 2021 (Dkt. Nos. 348, 351, 352).
                                            22
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 23 of 48 PageID #: 1790
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

         As it turns to address the myriad issues raised by Barker,

   for ease of reference, the Court will group his pending motions

   and objections into four categories: 1) his motion to recuse and/or

   disqualify    the   Court   (Dkt.   No.   355);   2)   those   motions   and

   objections regarding forfeiture (Dkt. Nos. 265, 266, 278, 282,

   292, 302); 3) his Rule 36 motions (Dkt. Nos. 294, 295, 301, 305,

   312); and 4) his recently filed motion for copy of search warrant

   and affidavit (Dkt. No. 345).

                                 II.   ANALYSIS

   A.    Motion to Recuse and/or Disqualify

         Although Barker’s motion to recuse and/or disqualify this

   Court is his latest-filed motion, the Court finds it necessary to

   address this matter at the beginning of its analysis. On August 2,

   2021, the Court received Barker’s motion, which argues that the

   Court is biased against him because he has received unfavorable

   rulings and his various motions have been pending for some time

   (Dkt. No. 355). Barker also contends that he has filed a motion

   for a restraining order and has an active complaint against this

   Court pending in the United States Court of Appeals for the Fourth

   Circuit. Id.

         “Timeliness is an essential element of a recusal motion. It

   is explicit in § 144, which requires a ‘timely and sufficient

   affidavit.’ It is judicially implied in § 455.” United States v.

                                        23
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 24 of 48 PageID #: 1791
   USA V. BARKER                                                      1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   Owens, 902 F.2d 1154, 1155 (4th Cir. 1990). Pursuant to 28 U.S.C.

   § 144, a party seeking recusal must “make[] and file[] a timely

   and sufficient affidavit” and the affidavit must be filed “not

   less than ten (10) days before the beginning of the term at which

   the proceeding is to be heard.” “In general, ‘[o]ne must raise the

   disqualification of the . . . [judge] at the earliest moment after

   knowledge of the facts [giving rise to the need for the judge’s

   recusal.]’”    Owens,   902   F.2d   at   1156   (quoting   Satterfield   v.

   Edenton-Chowan Bd. of Educ., 530 F.2d 567, 574-75 (4th Cir. 1975)).

         After careful review, Barker’s motion appears to rely on

   multiple events, most of which occurred in the distant past. The

   most recent events he cites are his filing of Civil Action No.

   3:20CV202, which occurred on October 19, 2020, which is pending by

   designation in the United States District Court for the Southern

   District of West Virginia, 6 and the judicial complaint he filed in



   6
    The Court is very aware that Barker’s complaint in Civil Action
   No. 3:20CV202 remains pending. On March 26, 2021, it entered a
   Memorandum Opinion and Order deferring a ruling on Barker’s pending
   criminal motions and habeas petition until the matters raised in
   Civil Action No. 3:20CV202 were resolved by the United States
   District Court for the Southern District of West Virginia (Dkt.
   No. 346). Barker received a copy of that Memorandum Opinion and
   Order on April 1, 2021 (Dkt. No. 347). Although it had hoped to
   resolve Barker’s habeas petition and his criminal motions at the
   same time, the Court is precluded from doing so because the matters
   raised in Civil Action No. 3:20CV202 remain pending before the
   United States District Court for the Southern District of West
   Virginia.
                                        24
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 25 of 48 PageID #: 1792
   USA V. BARKER                                                                 1:16CR31

                            MEMORANDUM OPINION AND
                  ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   March 2021. Counting only this last event, Barker waited five (5)

   months to file his motion in this case, far beyond the “earliest

   moment after knowledge of the facts [giving rise to the need for

   the     undersigned’s     recusal].”    See        Owens,   902    F.2d      at   1155.

   Accordingly, the Court DENIES his motion as untimely under both 28

   U.S.C. § 144 and 28 U.S.C. § 455 (Dkt. No. 355).

   B.     Motions and Objections Regarding Forfeiture

          At the outset of the discussion of this issue, the Court notes

   that, pursuant to his binding plea agreement, Barker waived his

   right    to   challenge    forfeiture.       See    Dkt.    No.   205   at    3    (“The

   defendant further agrees to waive all constitutional and statutory

   challenges in any manner ... to any forfeiture carried out in

   accordance with this plea agreement on any grounds”) (emphasis

   added); see also United States v. Boutcher, No. 20-4248, slip. Op.

   (4th               Cir.                May                  26,                   2021),

   https://www.ca4.uscourts.gov/Opinions/204248.P.pdf                        (enforcing

   appellate waiver in plea agreement pertaining to forfeiture and

   restitution). But even if not barred by the terms of his binding

   plea agreement, as discussed below, the Court finds Barker’s

   arguments wholly without merit.

          1.     Motion for Correction of Sentence (Dkt. No. 265)

          Barker argues that the Court should strike its final order of

   forfeiture and its amendment to the preliminary order of forfeiture

                                           25
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 26 of 48 PageID #: 1793
   USA V. BARKER                                                        1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   that included the additional funds found in his commissary account

   (Dkt. No. 265). He claims that the forfeiture orders should be set

   aside   because   they    were   based    on   the   expectation    that    the

   Government would obtain a MAM2201 conviction. On June 6, 2019,

   Barker filed a supplemental brief in which he argued that the

   Government had failed to establish the appropriate nexus between

   the forfeited assets and his crimes (Dkt. No. 268). These arguments

   are misplaced.

               a.    Notice in Indictments and Plea Agreement

         Rule 32.2(a) of the Federal Rules of Criminal Procedure

   provides that “[a] court must not enter a judgment of forfeiture

   in a criminal proceeding unless the indictment or information

   contains notice to the defendant that the government will seek the

   forfeiture of property as part of any sentence in accordance with

   the applicable statute.” “[T]he purpose of Rule 32.2(a) is to

   provide notice to the defendant that the government will seek

   forfeiture    after   a   conviction.”    United     States   v.   Adams,   159

   F.Supp.3d 688, 693 (N.D. W. Va. Feb. 5, 2016), affirmed in part

   and dismissed in part, United States v. Adams, 663 Fed. Appx. 269

   (4th Cir. Oct. 6, 2016). Indeed, the “essential purpose” of notice

   is to inform the defendant that the government seeks forfeiture so

   the defendant can marshal evidence in his defense. United States

   v. Diaz, 190 F.3d 1247, 1257 (11th Cir. 1999) (interpreting former

                                        26
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 27 of 48 PageID #: 1794
   USA V. BARKER                                                      1:16CR31

                            MEMORANDUM OPINION AND
                  ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   Rule 7(c)(2)); see United States v. Loe, 248 F.3d 449, 464 (5th

   Cir. 2001). “Listing the wrong forfeiture statute [does not]

   prevent [a defendant] from receiving notice under Rule 32.2(a).”

   United States v. Silvious, 512 F.3d364, 370 (7th Cir. 2008).

         Here,     the   Forfeiture   Allegation    in   both   the   original

   indictment and the Superseding Indictment informed Barker, in

   pertinent part, that:

                 [U]pon obtaining a conviction with respect to
                 a MAM2201 distribution offense charged in the
                 Indictment, it is the intention of the United
                 States to seek at sentencing the forfeiture of
                 any property of any kind which constitutes or
                 is derived from proceeds traceable to a
                 violation of Title 21, U.S.C. §§ 841(a)(1),
                 846, or 856(a)(1), including $22,408 in U.S.
                 Currency seized from the defendants’ residence
                 on or about March 22, 2016, real property
                 located at 466 Alpha Hill Road in Mount Clare,
                 Harrison County, West Virginia, and a money
                 judgment of at least $150,000.

                 Pursuant   to  28   U.S.C.   §  2461(c),   the
                 government will seek forfeiture of substitute
                 property up to the value of property subject
                 to direct forfeiture that is not available for
                 forfeiture on account of any act or omission
                 contemplated by 21 U.S.C. § 853(p)(1).

   (Dkt. Nos. 1 at 6, 151 at 13).

         Although the indictment and superseding indictment referred

   to a MAM2201 conviction, these documents also cited 28 U.S.C. §

   2461(c) (mode of recovery in forfeiture); 21 U.S.C. § 841(a)(1)

   (prohibited acts under Controlled Substances Act); 21 U.S.C. § 846


                                        27
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 28 of 48 PageID #: 1795
   USA V. BARKER                                                                1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   (attempt and conspiracy); 21 U.S.C. § 856(a)(1) (maintaining drug-

   involved premises); and 21 U.S.C. 853 (providing the procedure for

   forfeiture     proceedings)     (Dkt.         Nos.     1   at   6,     151   at   13).

   Additionally, the Government stated in both the original and

   superseding indictments that, at sentencing, it would seek the

   forfeiture of any property of any kind that is traceable to the

   controlled substance offenses mentioned above. Id.

          Even assuming, arguendo, that Barker might not have been on

   notice that the Government sought forfeiture under a theory other

   than    MAM2201     distribution,   in    his        binding    plea   agreement    he

   unequivocally agreed to:

               (1) A     forfeiture    money   judgment    of
               approximately $173,000; . . . (2) the 2007
               Mercedes sedan with Florida registration
               GHIM82, VIN# WDBUF56X37B035601, is subject to
               forfeiture, and the defendant waives any
               right, claim, or title to that vehicle; (3)
               $22,408 in U.S. Currency seized within the
               residence at 466 Alpha Hill Road, Mount Clare,
               West Virginia, on March 22, 2016, is subject
               to forfeiture, and the defendant waives any
               right, claim, or title to those funds[;] and
               (4) the funds held in the defendant’s North
               Central Regional Jail commissary account
               (totaling approximately $2,255) are subject to
               forfeiture, and the defendant waives any
               right, claim, or title to those funds.

   (Dkt. No. 205 at 3). And even though Barker waived the requirements

   of Federal Rule of Criminal Procedure 32.2 and 43(a) as to notice

   of     forfeiture    in   the   charging        instrument,       announcement     of


                                            28
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 29 of 48 PageID #: 1796
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   forfeiture at sentencing, and incorporation of forfeiture in the

   judgment, id., the Court engaged in an extended colloquy at the

   plea hearing to ensure that Barker understood the terms of his

   agreement pertaining to the forfeiture stipulations.

               THE COURT: Mr. Barker, did you hear Mr.
               Cogar’s summary of the terms of your Plea
               Agreement?
               THE DEFENDANT: Yes.
               THE COURT: Do you – did you understand and
               agree with what he was representing to be the
               terms of the Plea Agreement?
               THE DEFENDANT: Yes.

   (Dkt. No. 328 at 18:11-17).

               THE COURT: [T]here’s going to be a J and C
               that is going to include, a judgment order
               with regard to the amount of forfeiture,
               correct?
               MR. COGAR: Yes, Your Honor. Yeah.
               THE COURT: Okay. Is that – has that been
               explained adequately to you, Mr. Barker?
               MR. KORNBRATH: Judge, it’s our understanding
               that most of the profits, if you will, were
               through PayPal. So there’s electronic records.
               This is not your typical drug case. I mean,
               everything is paid through PayPal.
               THE COURT: Okay.
               MR. KORNBRATH: So they have financial records
               of gain. So I think they’re going to be able
               to establish a certain amount, which isn’t
               going to be a surprise to us.

   (Dkt. No. 328 at 24:5-19).

               THE COURT: [I]f you look at Paragraph 11, Mr.
               Barker, you have agreed to stipulations
               regarding forfeiture, and I would say to you,
               this is probably the heart of the issue. The
               first is, a forfeiture money judgment of
               approximately $173,000 should be imposed.

                                        29
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 30 of 48 PageID #: 1797
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

               I’m assuming that the properties listed in
               two, three, and four of that paragraph, Mr.
               Cogar, go to the $173,000?
               MR. COGAR: Well, Judge, I think –
               THE COURT: Or is that in addition to?
               MR. COGAR: It would be – we think the gross
               proceeds are actually greater than $173,000,
               and that these – these assets are reducing the
               gross proceeds amount that would – that would
               ultimately lead to the money judgment.
               ***
               THE COURT: So approximately $173,000 could go
               up, or it could go down, but that’s the
               ballpark?
               MR. COGAR: Right.
               ***
               THE COURT: So if you get a hold of his $2,555
               in his commissary account, that’s not reducing
               the 173,000? That’s in addition?
               MR. COGAR: In essence, yes. Yeah.

   (Dkt. No. 328 at 24:25-25:25)

               THE COURT: Okay. Any questions about that, Mr.
               Barker?
               THE DEFENDANT: No, ma’am.
               THE COURT: Okay. Now, moving from Paragraph 8
               to 9, then – or Paragraph 11 back up to 9,
               you’re agreeing to waive or give up all
               interest in any forfeitable asset in any
               administrative    or    judicial    forfeiture
               proceeding, whether criminal or civil, state,
               or federal. So you are agreeing, I’m not going
               after any of these funds and trying to argue
               they’re not related to this case. Do you
               understand that?
               THE DEFENDANT: Yes.
               THE COURT: Okay. Then, finally, at the bottom
               of Paragraph 9, you’re acknowledging that the
               forfeiture of assets is part of the sentence
               that may be imposed in this case, and that you
               waive any failure by the Court to advise you
               of this, pursuant to Rule 11(b)(1)(J), but I’m
               trying to do my best right there to advise you
               pursuant to that rule. Do you understand?

                                        30
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 31 of 48 PageID #: 1798
   USA V. BARKER                                                           1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

               THE DEFENDANT: Yes, ma’am.

   (Dkt. No. 328 at 27:1-21).

          Given Barker’s informed, free, and voluntary plea of guilty

   to Count 17 of the Superseding Indictment, attempted possession

   with   intent    to   distribute   para-fluorofentanyl,        a   Schedule    I

   controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),

   841(b)(1)(C),    and   846,   he   is    bound   by   his   agreement    to   the

   forfeiture stipulations even if the identification of the property

   or the basis for the forfeiture expressed in the Superseding

   Indictment was somehow deficient. See United States v. Adams, 159

   F. Supp. 3d at 693 (finding any prejudice in a deficient forfeiture

   allegation in an indictment is cured by the execution of a plea

   agreement stipulating and agreeing to forfeiture).

               b.    Sufficient Nexus

          Turning next to Barker’s argument that the Government failed

   to establish a sufficient nexus to the forfeited assets, he relies

   on Honeycutt v. United States, __ U.S. __, 137 S.Ct. 1626 (2017),

   which concerned joint and several liability for a forfeiture

   judgment in a conspiracy case. But that case is inapposite because,

   in the first instance, the assets identified in the forfeiture

   orders at issue here are the proceeds or instruments of Barker’s

   criminal activity, and thus are subject to forfeiture. Moreover,

   Barker agreed to forfeit these assets as part of a binding plea

                                           31
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 32 of 48 PageID #: 1799
   USA V. BARKER                                                                   1:16CR31

                                MEMORANDUM OPINION AND
                      ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   agreement. Finally, even if he had not stipulated to the forfeiture

   of these assets, the evidence of record establishes a substantial

   connection between the property to be seized and Barker’s offense

   of conviction.

          Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure

   provides for the entry of a preliminary order of forfeiture upon

   the entry of a guilty verdict or a plea of guilty if the court

   determines by a preponderance of the evidence that there is a nexus

   between the identified property and the offense. See Libretti v.

   United States, 516 U.S. 29, 38-40, 116 S.Ct. 356 (1995). In

   entering a preliminary order of forfeiture, a court must determine

   whether the “requisite nexus” exists between the property to be

   seized       and    the   offense    of    conviction.            Fed.    R.   Crim.     P.

   32.2(b)(1)(A).

          The    Government     bears   the       burden   of    proving       nexus   by   a

   preponderance of the evidence. United States v. Cherry, 330 F.3d

   658, 669-70 (4th Cir. 2003). “[W]here the government’s theory is

   that   the     property    was   used     to    commit,      or    to    facilitate    the

   commission of, the offense of conviction, [it] must establish that

   there was a substantial connection between the property to be

   forfeited and the offense.” United States v. Herder, 594 F.3d 352,

   364 (4th Cir. 2010). The government may rely on circumstantial

   evidence to establish forfeitability. See United States v. One

                                              32
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 33 of 48 PageID #: 1800
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   Parcel . . . 7715 Betsy Bruce Lane, 906 F.2d 110, 113 (4th Cir.

   1990) (holding that circumstantial evidence that house was used to

   possess cocaine with intent to distribute is sufficient, even if

   only trace amounts are found).

         The modified PSR in this case recounts that “[w]ire transfer

   records from MoneyGram, Wal-Mart and Western Union reflect that

   Eric BARKER, Randall BARKER, and DUNIGAN received significant sums

   of money via wire transfers. Between April 13, 2014, and March 11,

   2016, the three received at least $170,000 in wire transfers from

   individuals across the country (often in amounts between $200 and

   $500), and sent more than $60,000 to Chinese companies, apparently

   to pay for synthetic drugs.” (Dkt. No. 221 at 4). And on the day

   Barker was arrested officers seized more than $20,000 in cash from

   the residence where he was found. Id. During his plea colloquy,

   Barker explicitly conceded the Mercedes was likely used in the

   crimes (Dkt. No. 328 at 26:10-12). Moreover, the Government’s

   evidence submitted in support of its ex parte request for an order

   restraining the 2007 Mercedes and $2,255 in Barker’s commissary

   account established that this property was subject to forfeiture

   (Dkt. Nos. 137, 138). Therefore, the evidence of record in this

   case sufficiently established a nexus between the assets Barker

   agreed to forfeit and his offense of conviction.



                                        33
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 34 of 48 PageID #: 1801
   USA V. BARKER                                                                     1:16CR31

                            MEMORANDUM OPINION AND
                  ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

          2.     Objections to Forfeiture Orders (Dkt. Nos. 266, 282)

          On    April     1,       2019,   the    Government         moved   to    amend     its

   Preliminary Order of Forfeiture to include $317.05 from Barker’s

   Bureau of Prisons Trust Fund Account, to which Barker failed to

   object until April 29, 2019 (Dkt. Nos. 263, 266). When he did

   object, Barker argued that the seizure of all the funds in his BOP

   trust account         circumvented         the      BOP’s   Financial     Responsibility

   Program, and that the amended final order of forfeiture entered by

   the Court on April 5, 2019, was potentially null and void. Id. at

   2-3. On October 25, 2019, Barker also objected to the Government’s

   response to his Motion to Correct his Sentence, arguing that the

   forfeiture order was void because the Government had neither

   obtained a MAM2201 conviction nor established the requisite nexus

   between the property and the offense (Dkt. No. 282).

          Barker’s arguments are unpersuasive for among other reasons,

   they    ignore       the    Court’s      obligation         to    order   forfeiture      of

   substitute assets when otherwise tainted property has been placed

   beyond the reach of a forfeiture. Here, as in United States v.

   Alamoudi,      452    F.3d       310,   313    (4th     Cir.     2006),   the    statutory

   forfeiture scheme controls because the Government did not waive

   its right to seek forfeiture of substitute assets. 21 U.S.C. §

   853(a)      subjects       to    forfeiture      “any   property      constituting,        or

   derived      from,    any       proceeds      the    person      obtained,     directly    or

                                                  34
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 35 of 48 PageID #: 1802
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   indirectly, as the result of [a violation of subchapter I or II of

   21 U.S.C. Ch. 13 (Drug Abuse Prevention and Control), punishable

   by imprisonment for more than one year].” Barker pleaded guilty to

   violating 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846, all of

   which are violations of subchapter I of 21 U.S.C. Ch. 13 and

   punishable by more than one year of imprisonment. Therefore, the

   Court must “order the forfeiture of the property as part of the

   sentence.” 28 U.S.C. § 2461(c).

         To impose a substitute forfeiture, the Court must follow the

   procedures set forth in 21 U.S.C. § 853. See 28 U.S.C. § 2461(c).

   Pursuant to § 853(p), a court “shall order the forfeiture of any

   other property of the defendant” if it finds that, “as a result of

   any act or omission of the defendant,” the property subject to

   forfeiture under the statute “(A) cannot be located upon the

   exercise of due diligence; (B) has been transferred or sold to, or

   deposited with, a third party; (C) has been placed beyond the

   jurisdiction of the court; (D) has been substantially diminished

   in value; or (E) has been commingled with other property which

   cannot be divided without difficulty.” 21 U.S.C. § 853(p)(2).

         21 U.S.C. § 853 must be construed liberally “to effectuate

   its remedial purposes.” 21 U.S.C. § 853(o). “The remedial purpose

   of . . . the substitute property provision is to thwart the

   defendant’s efforts to avoid the impact of a criminal forfeiture.”

                                        35
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 36 of 48 PageID #: 1803
   USA V. BARKER                                                                   1:16CR31

                            MEMORANDUM OPINION AND
                  ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   United States v. McHan, 345 F.3d 262, 271 (4th Cir. 2003). “Section

   853(p)    is   not     discretionary;        rather,        the     statute     mandates

   forfeiture of substitute assets ‘when the tainted property has

   been placed beyond the reach of a forfeiture.’” Alamoudi, 452 F.3d

   at 314 (quoting McHan, 345 F.3d at 271). Instead, unless the

   Government has waived its rights to seek forfeiture of substitute

   assets, “when the Government cannot reach the property initially

   subject to forfeiture, federal law requires a court to substitute

   assets for the unavailable tainted property.” Alamoudi, 452 F.3d

   at 314 (emphasis added).

         Here,    the    Government    did      not      waive    its     right    to     seek

   forfeiture     of    substitute    assets.       In   its     motion    to     amend   the

   preliminary order of forfeiture to include substitute property,

   the Government incorporated a declaration from Mark Durig, Senior

   Inspector with the United States Marshals Service, that asserted

   the Government had been unable to locate the remaining $148,037

   money    judgment     Barker   owed   as     a     result      of    his     offense    of

   conviction. (Dkt. No. 263-1). Durig declared that, as a result of

   Barker’s acts or omissions, “the proceeds ha[d] been transferred

   to or deposited with a third party; placed beyond the jurisdiction

   of the court; substantially diminished in value (possibly by

   spending it); or commingled with other property which cannot be

   divided without difficulty.” Id. In light of this, and given that

                                           36
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 37 of 48 PageID #: 1804
   USA V. BARKER                                                               1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   the conditions of § 853(p) had been satisfied, the Court was not

   merely permitted but was required to order forfeiture of the

   substitute assets at issue.

         Finally, the Court cannot consider the fact that Barker is

   indigent    or   otherwise    lacks   adequate        assets    to   satisfy      the

   forfeiture judgment. See United States v. Blackman, 746 F.3d 137,

   143-44 (4th Cir. 2014). “Forfeiture is calculated on the basis of

   the total proceeds of a crime, not the percentage of those proceeds

   remaining   in   the   defendant’s       possession     at     the   time    of   the

   sentencing hearing.” Blackman, 746 F.3d at 144 (citing United

   States v. Hampton, 732 F.3d 687, 692 (6th Cir. 2013)). Thus, Barker

   remains responsible for any outstanding balance of the forfeiture

   orders in this case.

         For the reasons discussed, the Court DENIES Barker’s Motion

   for Correction of Sentence (Dkt. No. 265), OVERRULES his Objections

   to   the   Government’s      Amendment     to   its    Preliminary      Order      of

   Forfeiture (Dkt. No. 266) and Objections to the Government’s

   Response (Dkt. No. 282), and DENIES AS MOOT his Motion for Ruling

   on the Pleadings for the Objections to and Correction of the

   Forfeiture Order (Dkt. No. 278), Motion to Strike and Reissue the

   Final Forfeiture Order and the Amended Preliminary Order (Dkt. No.

   292), and Motion for Prompt Order Directing the USA to Immediately



                                         37
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 38 of 48 PageID #: 1805
   USA V. BARKER                                                               1:16CR31

                            MEMORANDUM OPINION AND
                  ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   Release    Seized      Assets   to   the       Defendant    to   Prevent     Further

   Irreparable Harm (Dkt. No. 302).

   C.    Rule 36 Motions

         1.      Rule 36 Motion to Correct Conviction in PSR (Dkt. Nos.
                 294, 352)

         On February 28, 2020, pursuant to Rule 36 of the Federal Rules

   of Criminal Procedure, Barker moved to correct his PSR to reflect

   his actual conviction in Criminal Action No. 1:04CR86 (Dkt. No.

   294). Specifically, Barker contends the PSR incorrectly reported

   that he had pleaded guilty to Possession with Intent to Distribute

   Cocaine Base and Cocaine Hydrochloride. Id.

         Pursuant    to    Rule    36   of    the    Federal    Rules    of    Criminal

   Procedure, a court may correct a clerical error in a judgment,

   order, or any other part of the record at any time. Rule 36 may

   serve as a means for a defendant to obtain resentencing when a

   clerical error “likely resulted in the imposition of a longer

   sentence than would have been imposed absent the error.” United

   States v. Vanderhorst, 927 F.3d 824, 827 (4th Cir. 2019) (citing

   United States v. Powell, 266 Fed. App’x 263, 265 (4th Cir. 2008)).

         While    finality    in   judicial        proceedings      is   an   important

   interest, when an error is purely clerical, such as a scrivener’s

   error or recording error, “‘the policy of finality is trumped and

   a court is authorized to correct the error at any time.’” Id.

                                             38
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 39 of 48 PageID #: 1806
   USA V. BARKER                                                         1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   (citing Powell, 266 Fed. App’x at 266). “Forcing a defendant . .

   . to spend years longer in prison solely due to a data entry error

   for which he had no responsibility serves no legal, judicial, or

   public interest, is manifestly unjust, and is why Rule 36 exists.”

   Id.

         A   review   of   the   record   in   Criminal   Action   No.   1:04CR86

   reflects that Barker pleaded guilty to and was convicted of aiding

   and abetting another individual in possession with the intent to

   distribute five (5) grams or more of cocaine base and less than

   five hundred (500) grams of a mixture and substance containing

   cocaine, in violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(B)(iii),

   841(b)(1)(C), and 18 U.S.C. § 2 (Id., Dkt. No. 30). Given the error

   in the PSR, the Court GRANTS IN PART Barker’s motion to the extent

   it seeks to correct his presentence report to reflect a charge of

   “aiding and abetting possession with intent to distribute” rather

   than “possession with intent to distribute” (Dkt. No. 294).

         In his motion Barker goes on to argue that, due to his

   conviction for an aiding and abetting offense, rather than a

   possession offense, he no longer qualifies as a career offender

   (Dkt. No. 292 at 2-3). He contends that the PSR’s conclusion that

   he was a career offender was in error because aiding and abetting

   is not a controlled substance offense as defined in 28 U.S.C. §

   994(h)(2)(B) or U.S.S.G. § 4B1.2(b). In support of his argument,

                                          39
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 40 of 48 PageID #: 1807
   USA V. BARKER                                                          1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   he contends that the United States Court of Appeals for the Sixth

   Circuit, in United States v. Havis, 927 F.3d 382 (6th Cir. 2019),

   refused to defer to the Sentencing Commission’s commentary that

   included aiding and abetting in the definition of a “controlled

   substance offense.” Finally, he contends that this Court has

   jurisdiction to address this issue under Rules 36 and 52(b) (plain

   error)   of   the   Federal   Rules   of   Criminal      Procedure.    Barker’s

   supplemental    citation      of   authority     filed   on    May   10,   2021,

   reiterates these arguments (Dkt. No. 352).

         Importantly, these arguments are not in the nature of clerical

   errors but instead raise substantive arguments that go to the

   merits of his conviction and sentencing. At sentencing, based on

   the PSR, the Court found that Barker had at least two prior felony

   controlled-substance     convictions,      was    a   career    offender,    and

   consequently had a criminal history category of VI, yielding a

   guideline range of 151 to 188 months. (Dkt. No. 311 at 5:16-7:12).

   These findings were legal conclusions based on uncontested facts

   stated in the PSR. Although Barker couches his career offender

   argument here in terms of a clerical error, at bottom he argues

   that the Court erred when it considered his prior controlled

   substance offense convictions when it designated him as a career

   offender.



                                         40
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 41 of 48 PageID #: 1808
   USA V. BARKER                                                       1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

         Any error regarding a career offender designation obviously

   is not clerical or scrivener error, but substantive legal error

   not contemplated by Rule 36. Therefore, this argument, and the

   supplement to the record Barker filed on May 10, 2021, can only be

   addressed in his pending habeas case, Civil Action No. 1:19CV134. 7

   For that reason, the Court DENIES IN PART Barker’s motion to amend

   the PSR under the guise of clerical error (Dkt. No. 294).

         2.    Motion for Evidentiary Hearing (Dkt. No. 295)

         On March 6, 2020, Barker moved for an evidentiary hearing to

   support    his   arguments   in   his    Rule   36   motion,   contending   he

   mistakenly entered into his binding plea agreement under the

   assumption he would be sentenced as a career offender (Dkt. No.

   295). He also argues that the Probation Officer mischaracterized




   7
    That case raises the same issues as those raised here in Barker’s
   Rule 36 motions. Because they are substantive legal arguments, not
   “clerical” errors as alleged by Barker, they are cognizable only
   in the habeas context. Specifically, Barker’s original habeas
   petition, his supplemental briefing, and his motion to amend to
   assert an actual innocence exception allege that the career
   offender enhancement does not apply to him (Civil Action No.
   1:19CV134, Dkt. Nos. 1, 9, 28). Barker has also moved to supplement
   his habeas petition to add grounds concerning ineffective
   assistance of counsel, the lack of a factual basis to support a
   guilty plea, and prosecutorial misconduct (Id., Dkt. Nos. 18, 19).
   These issues are more appropriately addressed in Barker’s habeas
   case, but the Court must defer any decision on them until
   resolution of Civil Action No. 3:20CV202, pending in the United
   States District Court for the Southern District of West Virginia.
   See, supra fn. 6.
                                           41
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 42 of 48 PageID #: 1809
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   his “aiding and abetting” offense as a “possession with intent”

   offense. Id. at 2.

         Barker contends his agreement to a 120-month sentence was

   unreasonable    because,    under    his   theory   of   sentencing,     his

   guideline range should have been 8-14 months. Id. But a careful

   review of the record establishes that Barker is mistaken in his

   argument.

         To calculate his criminal history category, the Probation

   Officer reviewed Barker’s prior offenses and assigned six points

   (Dkt. No. 221). The Officer then added two points because Barker’s

   relevant conduct began in April 2014, while he was serving a

   sentence for the revocation of his supervised release in the

   Criminal Action No. 1:04CR86-02. Thus, before application of the

   career offender enhancement, Barker’s criminal history category

   was a IV, based on his eight criminal history points. Accordingly,

   even without the challenged career offender enhancement, Barker’s

   sentencing guideline range would have been 121 to 151 months.

   Consequently, as an evidentiary hearing would not assist it in

   resolving this issue, the Court DENIES AS MOOT Barker’s motion

   (Dkt. No. 295).




                                        42
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 43 of 48 PageID #: 1810
   USA V. BARKER                                                       1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

         3.    Second Motion to Correct Record (Dkt. No. 301) and New
               Evidence in Support (Dkt. No. 351)

         On May 5, 2020, Barker again moved to correct the record

   pursuant to Rule 36 of the Federal Rules of Criminal Procedure,

   this time seeking to correct the $60,000 of relevant MAM2201

   conduct and the guideline calculations in the PSR (Dkt. No. 301).

   Arguing that his PSR should be corrected to reflect his “aiding

   and abetting” conviction, Barker anticipates that a de novo review

   of his sentence will follow based on the removal of his career

   offender designation. Id. at 3. He further asserts that the $60,000

   figure in the PSR used to calculate his relevant conduct was

   speculative and that the actual figure produced in discovery was

   less than $27,000. Id. He also objects to the use of MAM2201

   evidence as relevant conduct, insisting his drug-relevant conduct

   is actually less than one gram of fentanyl. Id. at 6.

         On April 19, 2021, and May 10, 2021, Barker filed additional

   evidence in support of his motion to correct the record (Dkt. Nos.

   348, 351). Significantly, one of the documents he filed is a letter

   from Assistant United States Attorney Andrew Cogar to Renee N.

   Frymyer, Lawyer Disciplinary Counsel for the West Virginia Office

   of Disciplinary Counsel (Dkt. No. 351). This letter, written in

   response to a complaint apparently filed by Barker, states that,

   pursuant   to   a   corrected   version   of   the   Government’s   initial


                                        43
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 44 of 48 PageID #: 1811
   USA V. BARKER                                                      1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   discovery disclosures, the amount of money sent to China was

   $26,344. Id. at 3.

         Again, the errors alleged by Barker are substantive and not

   subject to correction under Rule 36. They must be taken up in his

   habeas proceeding which is pending the outcome of Civil Action No.

   3:20CV202.    See,   supra   fn.   7.    Consequently,   the   Court   DENIES

   Barker’s Second Motion to Correct Record (Dkt. No. 301).

         4.     Motion for Appointment of Counsel on Rule 36 Motions
                (Dkt. No. 305)

         Notwithstanding Barker’s pending § 2255 petition that claims

   his public defender was ineffective, on May 26, 2020, he moved the

   Court to appoint the same defender’s office to represent him

   regarding his Rule 36 motions (Dkt. No. 305). In this motion,

   Barker reiterates all the arguments made in his previous Rule 36

   motions and requests the assistance of counsel.

         There is no constitutional right to the appointment of counsel

   in post-conviction criminal motions such as the ones pending here.

   See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States

   v. Williamson, 706 F.3d 405, 416. Moreover, Barker has demonstrated

   that he is perfectly capable of making legal arguments on his own.

   And because the Court has already disposed of all his pending Rule

   36 motions, the appointment of counsel on these motions is neither




                                           44
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 45 of 48 PageID #: 1812
   USA V. BARKER                                                                1:16CR31

                             MEMORANDUM OPINION AND
                   ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   in the interests of justice nor necessary. The Court accordingly

   DENIES Barker’s request for appointment of counsel (Dkt. No. 305).

          5.     Motion to Correct J&C (Dkt. No. 312)
          On June 11, 2020, Barker moved to correct his Judgment and

   Commitment Order (“J&C”) to reflect that he was found guilty of 21

   U.S.C. § 846 only, and not 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)

   (Dkt. No. 312). The J&C states that Barker pleaded guilty to Count

   Seventeen and was adjudicated guilty of 21 U.S.C. §§ 841(a)(1),

   841(b)(1)(C),         and      846,    Attempted    Possession     with    Intent    to

   Distribute Para-Fluorofentanyl (Dkt. No. 222 at 1).

          A    review        of   the    record   establishes   that,    in    his     plea

   agreement, Barker agreed to “plead guilty to Count Seventeen of

   the Superseding Indictment, charging him with attempted possession

   with   intent        to    distribute     para-fluorofentanyl,       a    Schedule    I

   controlled substance, in violation of Title 21, United States Code,

   Sections 841(a)(1), 841(b)(1)(C), and 846.” (Dkt. No. 205). At the

   plea hearing, the Court orally listed all three statutes and

   confirmed that Barker understood the charge (Dkt. No. 328 at 6:8-

   22).       Further,       Barker      orally    pleaded   guilty     to    “attempted

   possession with intent to distribute para-fluorofentanyl . . . in

   violation       of    21,       United    States    Code,    Sections      841(a)(1),

   841(b)(1)(C), and 846.” Id. at 39:3-9. Accordingly, as the J&C



                                                  45
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 46 of 48 PageID #: 1813
   USA V. BARKER                                                      1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   accurately reflected the statutes to which Barker pleaded guilty

   the Court DENIES his motion to correct the J&C (Dkt. No. 312).

   D.    Motion to Obtain Copy of Search Warrant and Affidavit (Dkt.
         No. 345)

         On March 1, 2021, Barker requested a copy of the search

   warrant and affidavit in Case No. 1:16MJ137 (Dkt. No. 345). A

   review of the Court’s records indicates that this matter is sealed.

   Furthermore, Barker’s request does not speak to any specific relief

   that would justify such a request. See United States v. Brown, 36

   Fed. Appx. 519 (4th Cir. 2002); Colbert v. Beto, 439 F.2d 1130

   (5th Cir. 1971) (“Under ordinary circumstances such as these, an

   indigent does not have a federally-protected right to a free copy

   of his transcript or other court records merely to search for

   possible error in order to file a petition for collateral relief

   at some future date.”).

         Case No. 1:16MJ137, has concluded and, at no time while it

   was   pending,     did    Barker    challenge     the    search    warrant.

   Additionally, although he filed a § 2255 petition, the request

   under review here is not related to that litigation. Therefore,

   unless Barker can provide additional detail to justify his request




                                        46
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 47 of 48 PageID #: 1814
   USA V. BARKER                                                         1:16CR31

                          MEMORANDUM OPINION AND
                ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   in this sealed matter, 8 the Court DENIES AS PREMATURE his motion

   for a copy of the search warrant and affidavit for Case No.

   1:16MJ137 (Dkt. No. 345).

                                 III. CONCLUSION

         For the reasons discussed, the Court:

         1. DENIES Barker’s motion to recuse/disqualify the Court

   (Dkt. No. 355);

         2. GRANTS IN PART and DENIES IN PART Barker’s motion to

   correct presentence report (Dkt. No. 294), and DIRECTS the United

   States Probation Office, within fourteen days following entry of

   this Memorandum     Opinion   and   Order,   to   file   a   Second   Amended

   Presentence Report reflecting that Barker’s conviction in Criminal

   Action No. 1:04CR86-2 is for Aiding and Abetting in Possession

   with Intent to Distribute 5 Grams or More of Cocaine Base and Less

   than 500 Grams of Cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

   and 841(b)(1)(C);

         3. DENIES Barker’s Motion for Correction of Sentence (Dkt.

   No. 265), Second Motion to Correct Record (Dkt. No. 301), Motion

   for Appointment of Counsel (Dkt. No. 305); Motion to Correct




   8
    In the event Barker provides this information, the Government will
   be given an opportunity to respond because Case No. 1:16MJ137 is
   sealed.
                                        47
Case 1:16-cr-00031-IMK-MJA Document 356 Filed 09/03/21 Page 48 of 48 PageID #: 1815
   USA V. BARKER                                                         1:16CR31

                           MEMORANDUM OPINION AND
                 ORDER DISPOSING OF PRO SE CRIMINAL MOTIONS

   Judgment and Commitment Order (Dkt. No. 312), and Motion for Copy

   of Search Warrant and Affidavit (Dkt. No. 345);

         4.    OVERRULES   Barker’s     Objections      to   the   Government’s

   Amendment to its Preliminary Order of Forfeiture (Dkt. No. 266),

   and Objections to the Government’s Response (Dkt. No. 282); and

         5. DENIES AS MOOT his Motion for Ruling on the Pleadings for

   the Objections to and Correction of the Forfeiture Order (Dkt. No.

   278), Motion to Strike and Reissue the Final Forfeiture Order and

   the Amended Preliminary Order (Dkt. No. 292), Motion for Prompt

   Order Directing the USA to Immediately Release Seized Assets to

   the Defendant to Prevent Further Irreparable Harm (Dkt. No. 302),

   and Motion for Evidentiary Hearing (Dkt. No. 295).

         It is so ORDERED.

         The   Court   DIRECTS   the   Clerk    to   transmit   copies   of   this

   Memorandum Opinion and Order to Barker, via certified mail, return-

   receipt-requested, and to counsel of record and all appropriate

   agencies by electronic means.

   DATED: September 3, 2021

                                               /s/ Irene M. Keeley__________
                                               IRENE M. KEELEY
                                               UNITED STATES DISTRICT JUDGE




                                        48
